DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11083964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar inventions regarding a cloud video game comprising streaming of video game video to a client device including, during the streaming, transmitting one or more assets to be cached by the client device.  Further the assets comprise identifying information indicating where to combine the assets into the streamed video game video.  The current applicant claims lack the identifier feature of the parents but include the identifying information and therefore are not patentably distinct since both inventions perform a similar process in the similar way and are not patentably distinct.  Therefore the claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Justice et al. (US Pub. No. 2014/0267429 A1 hereinafter referred to as Justice) teaches a service for a video game comprising a server sending video images to a client including additional images that are predicted to be needed by the client to be merged by the client as needed via depth data.
Ahiska et al. (US Pub. No. 2012/0278439 hereinafter referred to as Ahiska) teaches a gaming system comprising streaming cloud gaming.
Perry et al. (US Pub. No. 2012/0004039 A1 hereinafter referred to as Perry) a gaming system comprising simultaneously streaming video content and game assets wherein the transmitting of visual assets is set at a rate based on bandwidth usage in order to maintain a proper stream.
Ikenaga (US Pub. No. 2012/0158883 A1) teaches a cloud computing environment which comprises the use of emulators to play the games.
Sheppard et al. (US Pub. No. 2013/0268583 A1) teaches a cloud computing environment wherein the cloud provides needed objects to create graphical images on the client side as needed.
Chan et al. (US Pub. No. 2015/0283462 A1) teaches a cloud gaming wherein certain files are preloaded locally for file access efficiency.
Kim et al. (US Pub. No. 2012/0184373 A1 hereinafter referred to as Kim) a cloud computing environment wherein video and audio are streamed to a client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/26/2022